UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital World Growth and Income FundSM Investment portfolio August 31, 2010 unaudited Common stocks — 93.40% Shares Value FINANCIALS — 16.28% Banco Santander, SA $ Prudential PLC BNP Paribas SA Société Générale Credit Suisse Group AG Industrial and Commercial Bank of China Ltd., Class H UBS AG1 Banco Bradesco SA, preferred nominative HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) JPMorgan Chase & Co. China Construction Bank Corp., Class H Bank of China Ltd., Class H Wells Fargo & Co. Deutsche Bank AG Sampo Oyj, Class A Bank of America Corp. Itaú Unibanco Holding SA, preferred nominative (ADR) Itaú Unibanco Holding SA, preferred nominative Lloyds Banking Group PLC1 Bank of New York Mellon Corp. CapitaMall Trust, units Vienna Insurance Group Aviva PLC Canadian Imperial Bank of Commerce (CIBC) Sun Hung Kai Properties Ltd. Link Real Estate Investment Trust Barclays PLC Erste Bank der oesterreichischen Sparkassen AG UniCredit SpA DnB NOR ASA Hang Seng Bank Ltd. Banco do Brasil SA, ordinary nominative Komercní banka, AS Unibail-Rodamco SE, non-registered shares1 Kimco Realty Corp. China Life Insurance Co. Ltd., Class H Zurich Financial Services AG Admiral Group PLC AXA SA Kerry Properties Ltd. ICICI Bank Ltd. ICICI Bank Ltd. (ADR) Banco Bilbao Vizcaya Argentaria, SA Starwood Property Trust, Inc. GAGFAH SA First American Financial Corp. Genworth MI Canada Inc. INFORMATION TECHNOLOGY — 11.20% Microsoft Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) MediaTek Inc. Oracle Corp. Nintendo Co., Ltd. Canon, Inc. Redecard SA, ordinary nominative Compal Electronics, Inc.2 Google Inc., Class A1 Delta Electronics, Inc. Acer Inc. Cielo SA, ordinary nominative Telefonaktiebolaget LM Ericsson, Class B QUALCOMM Inc. Accenture PLC, Class A HOYA CORP. Quanta Computer Inc. Automatic Data Processing, Inc. Siliconware Precision Industries Co., Ltd. Wistron Corp. Intel Corp. Nokia Corp. Nokia Corp. (ADR) Yahoo! Inc.1 Analog Devices, Inc. International Business Machines Corp. SAP AG Microchip Technology Inc. Murata Manufacturing Co., Ltd. CoreLogic, Inc. Seagate Technology1 CONSUMER STAPLES — 9.82% Philip Morris International Inc. Wesfarmers Ltd. Altria Group, Inc. Kraft Foods Inc., Class A Nestlé SA Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS1 12 Pernod Ricard SA Danone SA Diageo PLC Tingyi (Cayman Islands) Holding Corp. Wilmar International Ltd. Procter & Gamble Co. PepsiCo, Inc. Coca-Cola Co. Foster’s Group Ltd. Avon Products, Inc. Kellogg Co. SABMiller PLC Imperial Tobacco Group PLC L’Oréal SA Tesco PLC Koninklijke Ahold NV Shoppers Drug Mart Corp. Colgate-Palmolive Co. Molson Coors Brewing Co., Class B INDUSTRIALS — 9.59% AB Volvo, Class B1 Union Pacific Corp. Siemens AG ASSA ABLOY AB, Class B United Technologies Corp. Jardine Matheson Holdings Ltd. Lockheed Martin Corp. Norfolk Southern Corp. CSX Corp. BAE Systems PLC Qantas Airways Ltd.1 Air France1,2 3M Co. PACCAR Inc Komatsu Ltd. Singapore Technologies Engineering Ltd. General Electric Co. MAp Group United Parcel Service, Inc., Class B ComfortDelGro Corp. Ltd.2 KONE Oyj, Class B Ryanair Holdings PLC (ADR)1 Kühne + Nagel International AG SGS SA Schneider Electric SA Eaton Corp. Deutsche Lufthansa AG1 Waste Management, Inc. Southwest Airlines Co. Robert Half International Inc. Deutsche Post AG Scania AB, Class B Geberit AG Alstom SA Singapore Post Private Ltd. Jiangsu Expressway Co. Ltd., Class H East Japan Railway Co. Finmeccanica SpA Boeing Co. Ellaktor SA Contax Participações SA, ordinary nominative TELECOMMUNICATION SERVICES — 9.35% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) Singapore Telecommunications Ltd. Turkcell Iletisim Hizmetleri AS France Télécom SA Telefónica, SA Vodafone Group PLC Philippine Long Distance Telephone Co. Philippine Long Distance Telephone Co. (ADR) Qwest Communications International Inc. CenturyLink, Inc. BCE Inc. Telekom Austria AG, non-registered shares Belgacom SA Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, Class B Türk Telekomünikasyon AS, Class D Millicom International Cellular SA OJSC Mobile TeleSystems (ADR) Magyar Telekom Telecommunications PLC Koninklijke KPN NV Telefónica 02 Czech Republic, AS Advanced Info Service PCL Telecom Italia SpA, nonvoting Teléfonos de México, SAB de CV, Class L (ADR) Bezeq — The Israel Telecommunication Corp. Ltd. China Mobile Ltd. KT Corp. Globe Telecom, Inc. HEALTH CARE — 8.12% Bayer AG Novartis AG Merck & Co., Inc. Roche Holding AG Abbott Laboratories Merck KGaA Johnson & Johnson Eli Lilly and Co. UCB SA Teva Pharmaceutical Industries Ltd. (ADR) Lonza Group Ltd. Orion Oyj, Class B Medtronic, Inc. Cochlear Ltd. CONSUMER DISCRETIONARY — 7.96% Honda Motor Co., Ltd. DIRECTV, Class A1 British Sky Broadcasting Group PLC Cie. Générale des Établissements Michelin, Class B Home Depot, Inc. Daimler AG1 Li & Fung Ltd. OPAP SA Renault SA1 Virgin Media Inc.1 Bayerische Motoren Werke AG, nonvoting preferred Bayerische Motoren Werke AG McDonald’s Corp. Toyota Motor Corp. H & M Hennes & Mauritz AB, Class B Vivendi SA Industria de Diseño Textil, SA Johnson Controls, Inc. Target Corp. Lowe’s Companies, Inc. adidas AG News Corp., Class A Esprit Holdings Ltd. Marks and Spencer Group PLC YUM! Brands, Inc. Swatch Group Ltd, non-registered shares Swatch Group Ltd Whitbread PLC Staples, Inc. Kesa Electricals PLC2 Kingfisher PLC Intercontinental Hotels Group PLC Limited Brands, Inc. Porsche Automobil Holding SE, nonvoting preferred Carnival Corp., units Billabong International Ltd. Aristocrat Leisure Ltd. Fairfax Media Ltd. Golden Eagle Retail Group Ltd. TUI Travel PLC DSG international PLC1 D.R. Horton, Inc. ENERGY — 7.34% BP PLC Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class A Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) ConocoPhillips Eni SpA Petróleo Brasileiro SA — Petrobras, preferred nominative (ADR) Woodside Petroleum Ltd. Transocean Ltd.1 Sasol Ltd. OAO Gazprom (ADR) EOG Resources, Inc. Canadian Oil Sands Trust Canadian Oil Sands Trust3 Devon Energy Corp. China National Offshore Oil Corp. Husky Energy Inc. Chevron Corp. Canadian Natural Resources, Ltd. TOTAL SA OAO LUKOIL (ADR) Schlumberger Ltd. Marathon Oil Corp. UTILITIES — 5.21% GDF SUEZ Scottish and Southern Energy PLC CEZ, a s SUEZ Environnement Co. Public Service Enterprise Group Inc. Dominion Resources, Inc. FirstEnergy Corp. NTPC Ltd. Exelon Corp. E.ON AG Hongkong Electric Holdings Ltd. RWE AG PPL Corp. Fortum Oyj China Resources Power Holdings Co. Ltd. MATERIALS — 3.83% Akzo Nobel NV Syngenta AG ArcelorMittal Linde AG BASF SE Koninklijke DSM NV CRH PLC Rautaruukki Oyj Impala Platinum Holdings Ltd. POSCO Holcim Ltd Israel Chemicals Ltd. Sherwin-Williams Co. OneSteel Ltd. Dow Chemical Co. Air Products and Chemicals, Inc. Praxair, Inc. Shin-Etsu Chemical Co., Ltd. Weyerhaeuser Co. Usinas Siderúrgicas de Minas Gerais SA — USIMINAS, Class A, preferred nominative voestalpine AG Givaudan SA Huabao International Holdings Ltd. Makhteshim-Agan Industries Ltd. First Quantum Minerals Ltd. MISCELLANEOUS — 4.70% Other common stocks in initial period of acquisition Total common stocks (cost: $65,342,665,000) Value Preferred stocks — 0.34% Shares ) FINANCIALS — 0.34% Mizuho Capital Investment (USD) 2 Ltd. 14.95%3,4 $ JPMorgan Chase & Co., Series I, 7.90%4 Wells Fargo & Co., Series K, 7.98%4 Barclays Bank PLC, Series RCI, 14.00%4 Lloyds Banking Group PLC 6.657% preference shares3,4 Total preferred stocks (cost: $198,412,000) Shares or Convertible securities — 0.64% principal amount CONSUMER DISCRETIONARY — 0.48% Ford Motor Co. Capital Trust II 6.50% convertible preferred 20321 MGM Resorts International 4.25% convertible notes 20153 $ Johnson Controls, Inc. 11.50% convertible preferred 2012, units FINANCIALS — 0.05% Digital Realty Trust, Inc. 5.50% convertible debentures 20293 $ Digital Realty Trust, Inc., Series D, 5.50% convertible preferred IMMOFINANZ AG 2.75% convertible notes 2014 € National Financial Partners Corp. 4.00% convertible notes 20173 $ Old Republic International Corp. 8.00% convertible notes 2012 $ MISCELLANEOUS — 0.11% Other convertible securities in initial period of acquisition Total convertible securities (cost: $434,223,000) Principal amount Bonds & notes — 1.54% ) FINANCIALS — 0.49% ProLogis 7.625% 2014 $ ProLogis 5.625% 2015 ProLogis 5.625% 2016 ProLogis 5.75% 2016 ProLogis 6.25% 2017 ProLogis 6.625% 20185 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 4.375% 20103 Westfield Group 5.40% 20123 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 HBOS PLC 6.75% 20183 SLM Corp., Series A, 5.125% 2012 SLM Corp., Series A, 5.00% 2013 SLM Corp., Series A, 5.375% 2013 SLM Corp., Series A, 5.375% 2014 SLM Corp., Series A, 8.45% 2018 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 7.875% 2020 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 ERP Operating LP 6.625% 2012 ERP Operating LP 5.20% 2013 ERP Operating LP 5.25% 2014 ERP Operating LP 5.125% 2016 ERP Operating LP 5.375% 2016 ERP Operating LP 5.75% 2017 AXA SA 8.60% 2030 AXA SA 6.463% (undated)3,4 Standard Chartered Bank 6.40% 20173 Discover Financial Services 6.45% 2017 Discover Financial Services 10.25% 2019 Wachovia Capital Trust III 5.80%4 Capital One Capital III 7.686% 20364 BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 0.31% United Mexican States Government, Series M30, 10.00% 2036 MXN834,700 Brazilian Treasury Bill 6.00% 20156 BRL107,428 Argentina (Republic of) 7.00% 2015 $ South Korean Government 5.50% 2017 KRW29,568,800 Uruguay (Republic of) 3.70% 20376,7 UYU80,000 TELECOMMUNICATION SERVICES — 0.27% MTS International Funding Ltd. 8.625% 20203 $ MTS International Funding Ltd. 8.625% 2020 MetroPCS Wireless, Inc. 9.25% 2014 MetroPCS Wireless, Inc. 9.25% 2014 Cricket Communications, Inc. 9.375% 2014 Nextel Communications, Inc., Series F, 5.95% 2014 América Móvil, SAB de CV 8.46% 2036 MXN286,400 ENERGY — 0.20% Gazprom OJSC, Series 13, 6.605% 2018 € Gazprom OJSC 8.146% 2018 $ Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC, Series 2, 8.625% 2034 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20373 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 5.25% 2013 BP Capital Markets PLC 3.875% 2015 Petroplus Finance Ltd. 6.75% 20143 CONSUMER DISCRETIONARY — 0.16% DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 6.50% 2013 Virgin Media Finance PLC, Series 1, 9.50% 2016 Marks and Spencer Group PLC 6.25% 20173 Marks and Spencer Group PLC 7.125% 20373 MATERIALS — 0.09% CRH America Inc. 6.95% 2012 CRH America, Inc. 6.00% 2016 CRH America, Inc. 8.125% 2018 International Paper Co. 9.375% 2019 ArcelorMittal 9.85% 2019 CONSUMER STAPLES — 0.02% British American Tobacco International Finance PLC 8.125% 20133 CVS Caremark Corp. 6.943% 20307 Total bonds & notes (cost: $989,130,000) Short-term securities — 3.70% Freddie Mac 0.15%–0.40% due 9/7/2010–6/21/2011 Fannie Mae 0.15%–0.49% due 9/8/2010–5/16/2011 Federal Home Loan Bank 0.15%–0.26% due 9/15–12/15/2010 Straight-A Funding LLC 0.25%–0.34% due 9/14–11/19/20103 U.S. Treasury Bills 0.156%–0.335% due 9/23–12/9/2010 Nestlé Capital Corp. 0.19%–0.31% due 9/1–9/14/20103 Québec (Province of) 0.27% due 9/16/20103 Novartis Finance Corp. 0.21%–0.24% due 10/14–10/20/20103 Ranger Funding Co. LLC 0.24% due 9/10/20103 Bank of America Corp. 0.21% due 10/1/2010 General Electric Capital Services, Inc. 0.46% due 9/2/2010 Toronto-Dominion Holdings USA Inc. 0.21%–0.22% due 9/27–10/29/20103 Thunder Bay Funding, LLC 0.27% due 10/13/20103 Commonwealth Bank of Australia 0.31%–0.33% due 10/13–10/14/20103 Société Générale North America, Inc. 0.23%–0.25% due 9/1–9/10/2010 Bank of Montreal 0.23% due 9/28/2010 Swedish Export Credit Corp. 0.22% due 10/7/2010 Merck & Co. Inc. 0.21% due 9/30/20103 Total short-term securities (cost: $2,683,486,000) Total investment securities (cost: $69,647,916,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $933,350,000, which represented 1.29% of the net assets of the fund. 4Coupon rate may change periodically. 5Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,” was $114,225,000, which represented .16% of the net assets of the fund. This amount includes $89,683,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 6Index-linked bond whose principal amount moves with a government retail price index. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. Key to abbreviations and symbol ADR American Depositary Receipts BRL Brazilian reais € Euros KRW South Korean won MXN Mexican pesos UYU Uruguayan pesos Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended August 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 8/31/10 Compal Electronics, Inc. — — $ $ Air France — — ComfortDelGro Corp. Ltd. — — Kesa Electricals PLC — — $ $ Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of August 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
